11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                    JUDGMENT

In re Michael Shane Tinsley,                 * Original Mandamus Proceeding

No. 11-18-00328-CR                           * November 29, 2018

                                             * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Willson, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

    This court has considered Relator’s petition for writ of mandamus and
concludes that the writ of mandamus should be dismissed for want of jurisdiction.
Therefore, in accordance with this court’s opinion, the petition for writ of
mandamus is dismissed.